Citation Nr: 9904351	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  93-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision of the left eye.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by depression, anxiety, worry, and 
neurasthenic symptomatology.  

Entitlement to service connection for defective vision of the 
right eye.  

Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as 30 percent disabling.  

Entitlement to an increased (compensable) rating for splenic 
tuberculosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1947 and from August 1947 to December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Phoenix, 
Arizona.  

Service connection has been established for pulmonary 
tuberculosis (PTB), at various degrees of advancement and 
levels of activity, since the date following the veteran's 
separation from active duty in December 1948.  Service 
connection for tuberculosis was expanded to included probable 
splenic tuberculosis (TBC) based on neutropenia first 
manifested during VA hospitalization for a TBC work-up in 
July and August 1962.  Service connection for splenic TBC was 
established from July 1962.  

The veteran's original claim for service connection for a 
left eye disorder as secondary to splenic TBC and/or anti-TBC 
medication was received in May 1975.  He also claimed at that 
time that the left eye disorder resulted, in practical 
effect, in putting more strain on the right eye.  The initial 
denial of service connection for defective vision of the left 
eye was by rating action in November 1975.  

Following appropriate notice, he did not specifically 
disagree with that determination, although he did submit 
additional medical evidence regarding his left eye disorder, 
and the etiology thereof, within a year of the November 1975 
determination.  The RO confirmed the denial of service 
connection for the left eye disorder in July 1976.  In August  
1976, he filed an original claim for service connection for 
spinal arthritis as secondary to TBC along with a notice of 
disagreement with the November 1975 rating action.  This 
eventuated in an appellate decision by the Board in June 1977 
that denied service connection for a left eye disorder and 
osteoarthritis of the spine, both directly and as secondary 
to service connected TBC, to include treatment therefor.  He 
was sent a copy of that decision.  

The veteran's statement of symptomatology in September 1975, 
in conjunction with a diagnosis of chronic anxiety with 
possible depressive features and neurasthenic features which 
had seemed to wax and wane over many years according to a VA 
examination in August 1975, were construed as a claim for 
service connection for a disorder classified as chronic 
anxiety.  This claim was denied by rating action in November 
1975.  However, he was not notified of this denial.  
Accordingly, this issue remained open and subject to appeal 
at the time in December 1979, when he claimed service 
connection for the same disorder, which he described as 
anxiety, worry and depression adjunct to service connected 
TBC.  

By rating action in January 1980, service connection was 
denied for this disorder, which the RO classified as chronic 
anxiety.  The veteran was advised later in January 1980 that 
service connection had been previously denied for chronic 
anxiety and no new and material evidence had been received 
relevant to that issue, so the prior decision was confirmed.  
He was also advised of his appellate rights to file a notice 
of disagreement, which he failed to do.  The January 1980 
rating decision became final.  

In November 1979, the veteran again claimed service 
connection for an eye disorder as secondary to service 
connected TBC, and this claim was denied by the RO later in 
November 1979.  

The veteran was advised that the evidence did not warrant any 
change in the prior decision and did not serve to reopen his 
claim for the eye disorder.  He requested that the claim be 
reopened in July 1983.  After the denial of this request by 
the RO and appropriate appeals, the Board remanded the case 
on this issue in August 1984, for the purpose of obtaining 
additional medical records.  In due course, after all 
appropriate development had been accomplished, this matter 
was again decided by the Board in May 1985.  The Board found 
that a new factual basis had not been established since its 
June 1977 decision for a grant of service connection for a 
left eye disorder.  

In November 1985, the veteran submitted an original claim for 
service connection for hearing loss, tinnitus and 
labyrinthitis as secondary to treatment for service connected 
PTB.  Following the RO's denial and appropriate appeals, the 
Board denied service connection for these disorders in 
November 1987.  He was sent a copy of that decision.  He 
reopened his claim in November 1989 with respect to defective 
vision of the left eye and arthritis of the spine.  He also 
claimed increased ratings for pulmonary and splenic TBC and 
service connection for defective vision of the right eye as 
secondary to treatment for service connected PTB.  By rating 
action in February 1990, all the claimed benefits were 
denied.  Service connection for defective vision, right eye, 
was denied on the basis that new and material evidence had 
not been received to reopen a claim therefor.  Following 
appropriate notification, he failed to timely appeal.  

The current claims for increased ratings for pulmonary and 
renal TBC, respectively, were received in December 1991.  
Also received in December 1991 were the veteran's requests 
for reopened claims regarding hearing loss and bilateral 
defective vision.  He also claimed service connection on a 
direct incurrence basis for hearing loss, as due to inservice 
noise trauma from gun fire, exploding bombs, etc., service 
connection for atrial fibrillation as secondary to treatment 
for service connected PTB, and service connection for a 
disorder characterized by anger and depression in connection 
with service connected TBC.  In February 1992, the RO 
informed him that more evidence was needed with respect to 
his claims regarding pulmonary and renal TBC, decreased 
vision, hearing loss and dizziness.  

In April 1992, the veteran was advised again by the RO that 
additional evidence was needed with respect to his claims 
regarding PTB, eyes, chronic anxiety/depression, and hearing 
loss, to include, as applicable, new and material evidence.  
In June 1992, the RO informed him that, inasmuch as the 
requested evidence had not been received, his claims 
regarding PTB, defective vision, anxiety, and hearing loss 
were denied.  In July 1992, he filed a notice of disagreement 
with the RO's decision in June 1992, and added an attempt to 
reopen the claim for service connection for arthritis of the 
spine as secondary to treatment for PTB.  

This led to the statement of the case in August 1992, whereby 
the issues were listed, in essence, as whether new and 
material evidence had been submitted to reopen claims for 
service connection for defective vision in both eyes, hearing 
loss, and arthritis of the spine, as well as for increased 
ratings for pulmonary and splenic TBC, respectively.  The RO 
subsequently revised the issues to whether well grounded 
claims had been submitted to establish increased ratings for 
pulmonary and splenic TBC, respectively.  The other issues 
were not changed.  A statement of the case was not prepared 
on the issue of service connection for a disorder manifested 
by anxiety and depression.  The subsequent appeal resulted in 
a decision and remand by the Board in March 1996.  

In the March 1996 Board decision, the claims for increased 
ratings for pulmonary and splenic TBC, respectively, were 
found to be well grounded.  It was also decided that new and 
material evidence had not been submitted to reopen claims for 
service connection for a bilateral hearing disorder and 
arthritis of the spine, respectively, as secondary to service 
connected TBC.  Under the INTRODUCTION of that decision, it 
was pointed out that adjudication of the claims, and the 
issuance of a statement of the case, had not been 
accomplished with respect to the issues regarding the direct 
incurrence of hearing loss during active service and atrial 
fibrillation as secondary to treatment for service connected 
PTB, and a statement of the case had not been issued with 
regard to entitlement to service connection for a disorder 
identified as depression.  The RO was advised to adjudicate 
the issues regarding atrial fibrillation and hearing loss, 
and to promulgate a statement of the case on the issue 
regarding depression.  


With respect to the issue of service connection for the 
veteran's bilateral eye disorder, it was noted, in the REMAND 
portion, that the February 1990 decision of the RO denied his 
claim of service connection for defective vision of both eyes 
as secondary to his service-connected TBC essentially on the 
basis that new and material evidence had not been provided to 
reopen the claim.  However, it was pointed out that there had 
never been a final denial of service connection for defective 
vision of the right eye, as secondary to service connected 
TBC, or on any basis.  The case was remanded for additional 
medical evidence from the veteran on pulmonary and renal TBC 
and defective vision, bilaterally.  

A VA rating examination by a pulmonary specialist and an 
infectious disease or other appropriate specialist with 
respect to pulmonary and non-pulmonary TBC and a 
comprehensive VA rating examination by a board-certified 
ophthalmologist to determine the diagnoses and etiologies of 
any eye disorders, to include an ophthalmologic/pharmacologic 
opinion on whether any eye disorder found was as likely as 
not related, causally or by way of aggravation, to TBC and/or 
any of the medications he had taken for TBC were ordered.  

The RO was directed to readjudicate the issues of increased 
ratings for pulmonary and renal TBC, service connection on a 
de novo basis for defective vision of the right eye as 
secondary to service connected TBC or treatment therefor, and 
whether new and material evidence had been submitted to 
reopen the claim for entitlement to service connection for 
defective vision of the left eye as secondary to service 
connected TBC, respectively.  

The RO was advised to consider the claims for secondary 
service connection under the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), as to whether any eye disorder had been 
aggravated by service connected pulmonary or renal TBC or any 
treatment therefor.  






With respect to defective vision of the left eye, the RO 
changed the issue in the supplemental statement of the case 
in November 1997 from whether new and material evidence had 
been submitted to reopen the claim for entitlement to service 
connection for defective vision of the left eye to service 
connection for defective vision of the left eye, de novo, on 
the merits.  However, the RO did not adjudicate or otherwise 
find that new and material evidence had been submitted on 
this issue in order to reopen the claim.  

By considering this issue on a de novo basis alone, the RO's 
action was procedurally flawed.  Notwithstanding that flawed 
action, the Board must consider the issue of whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim of defective vision of the left eye.  
See Wakeford v. Brown, 8 Vet. App. 237 (1995); Barnett v. 
Brown 83 F.3d 1380 (Fed Cir. 1996).  

The Board must also consider whether this procedural flaw was 
prejudicial to him.  Bernard v. Brown 4 Vet. App. 384 (1993).  
In the instant case, the Board concludes that he was not 
prejudiced by the procedural flaw because the issue had been 
adjudicated previously and consistently during the course of 
this appeal on the basis of whether new and material evidence 
had been received to reopen the claim.  Prior statements of 
the case had been prepared on that basis.  

By expanding this review to a consideration on the merits, 
the RO only accorded him more consideration with respect to 
this issue than was warranted.  Accordingly, this error is 
considered harmless, and the Board will decide the issue on 
the correctly restricted basis of whether new and material 
evidence has been submitted to reopen the claim.  See Bernard 
supra at 390-92.  

No additional development has been undertaken by the RO, or 
requested by the veteran, with respect to the issues of 
direct incurrence of hearing loss during active service or of 
the incurrence of atrial fibrillation as secondary to 
treatment for service connected PTB.  


The issue of entitlement to service connection for a chronic 
acquired psychiatric disorder that has been variously 
classified and described as anger, depression, chronic 
anxiety, worry and neurasthenic features is addressed in the 
remand portion of this decision.  Otherwise, the purposes of 
the March 1996 remand have been substantially met and the 
case with respect thereto is ready for an appellate decision 
at this time.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for defective vision of the left eye either directly or as 
secondary to service connected TBC was denied by the Board in 
May 1985.  

2.  The evidence added to the record since the Board's May 
1985 decision is cumulative of evidence previously 
considered, does not go to the question of whether existing 
defective vision of the left eye was incurred in or 
aggravated as a result of active military service, is 
essentially repetitive of previously considered medical 
evidence on the question of whether the left eye disability 
resulted from or was otherwise related to service connected 
TBC or any treatment therefor, and/or is not competent.  

3.  All the evidence necessary for an equitable disposition 
of the veteran's claims regarding a right eye disability, PTB 
and splenic TBC has been obtained by VA.  

4.  A right eye disability, which includes refractive error, 
did not originate during active service, did not result from 
any inservice disease or injury, is not the consequence of 
service connected TBC or any treatment therefor, and has not 
been aggravated by service connected TBC or any treatment 
therefor.  


5.  Service connection had been established and compensation 
had been paid for PTB on August 19, 1968, which has been 
inactive since 1963; current lung manifestations do not 
include active PTB or any residual thereof which equates with 
or approximates more than moderate residuals, with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by PFT; bronchitis or restrictive 
lung disease with FEV1 of 56 to 70 percent predicted, or 
FEV1/FVC of 56 to 70 percent or DLCO (SB) 56 to 65 percent 
predicted; or interstitial lung disease with FVC of 65 to 74 
percent predicted, or DLCO (SB) of 56 to 65 percent 
predicted.  

6.  Service connection had been established and disability 
compensation had been paid for splenic TBC on August 19, 
1968, which has been inactive since 1963, has not 
necessitated a splenectomy, and has resulted in no 
discernibly disabling residuals.  


CONCLUSIONS OF LAW

1.  The May 1985 decision wherein the Board denied service 
connection for defective vision of the left eye is final.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 20.1100 (1998).  

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for defective vision of the left eye.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5108 (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.156(a), 3.303, 3.310(a) (1998).

3.  Defective vision of the right eye was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of service connected disability.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.303(c), 3.310(a) (1998).  


4.  A rating in excess of 30 percent for PTB is not 
warranted.  38 U.S.C.A. §§ 1155, 1156, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.96(a), 4.97, 
Diagnostic Codes 6600, 6701-6724, 6731 (effective prior to 
October 7, 1996);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
497; Diagnostic Codes 6825-6833, 6840-6845, 6731; 61 Fed. 
Reg. 46720-46731 (September 5, 1996) (effective October 7, 
1996).  

5.  A compensable rating for splenic TBC is not warranted.  
38 U.S.C.A. §§ 1155, 1156, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.41, 4.88c, 4.89 (1998); 
38 C.F.R. § 4.117, Diagnostic Codes 7706, 7707 ; 60 Fed. Reg. 
49225-49228 (September 22, 1995) (effective October 23, 
1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, on the October 1943 
entrance examination, the veteran's vision was 20/25, 
bilaterally.  On a general physical examination in December 
1946, visual acuity was shown as 20/20, bilaterally.  On the 
August 1947 entrance examination, vision was shown as 20/25 
on the right and 20/20 on the left.  He was hospitalized from 
February to December 1948 with a history of exposure to TBC 
patients and an X-ray examination of the chest interpreted as 
positive for TBC.  There were no eye complaints.  His pupils 
were shown to be round, regular, equal, and reactive to light 
and accommodation.  Sclerae were clear.  There was no 
imbalance of the external ocular muscles.  

The chest examination showed that vocal and tactile fremitus 
were slightly decreased in the left apex down to about the 
3rd rib posteriorly.  Breath sounds were transmitted poorly.  
There was decreased vocal resonance in the left apex down to 
about the 4th rib posteriorly and in the left infraclavicular 
space and supraclavicular space.  X-ray examination revealed 
a diffuse parenchymal infiltration involving the left upper 
lobe and the left apex with linear fibrosis extending toward 
the left hilum.  Minimal infiltration was seen along the 
superior portion of the left lower lobe .  

There was some pleural reaction in the neighborhood of the 
lesion involving the left upper lobe.  Chronic, minimal to 
moderately advanced, left upper lobe, "A," quiescent, 
reinfection type PTB was diagnosed.  Initial fibroscopy 
showed chronic, moderately advanced, left upper lung and 
right lower lung, reinfection type PTB.  X-ray examination in 
December 1948 showed linear and nodular infiltration 
extending into the left apex and the 1st and 2nd anterior 
interspaces on the left with the remainder of the lung fields 
within normal limits.  The final diagnosis was chronic, 
minimal "A," reinfection type PTB, apparently arrested.  

A VA review of X-ray films of the chest dated from February 
1948 to June 1949 resulted in the impression of the beginning 
and resolution of a lesion at the left apex and first 
interspace with a definite change not for the good by 
apparent recrudescence of the infiltration at the left first 
interspace and left apex.  Careful clinical observation 
reportedly was called for to decide whether there was an 
active tuberculous lesion.  

Records of service department hospitalization of the veteran 
from June 1949 to March 1950 for PTB show, on X-ray 
examination, that there were scattered linear nodular 
densities involving the upper third of both lung fields.  On 
the right behind the 2nd interspace anterior there was a 
small multilocular area of radiolucency surrounded by 
considerable reaction, suggestive of cavitation.  X-ray 
examination in February 1950 showed no change in the 
appearance of the scattered linear nodular infiltration in 
the left upper lung field and minimal infiltration in the 
right upper lung field since January 1950, and essentially no 
change since August 1949.  The final diagnosis was moderately 
advanced, "A," active (but apparently arrested) PTB of the 
upper lobes of both lungs.  

A summary of service department hospitalization of the 
veteran from September to November 1952 for PTB showed that 
treatment with streptomycin (SM) and aminosalicylic acid 
(PAS) was begun.  The final diagnosis, when the veteran left 
against medical advice, was moderately advanced PTB of both 
upper lobes of undetermined activity.  

On a VA examination in January 1953 the veteran complained of 
occasional mild discomfort of the left upper chest region.  
X-ray examination review from April 1952 to January 1953 
showed that there had been improvement in the apical 
tuberculous changes compared with the preceding examinations.  
Chronic, moderately advanced, PTB, active due to recent X-ray 
changes, was diagnosed.  

Records of service department hospitalization of the veteran 
from April to October 1953 for PTB show, on the admission X-
ray examination, a linear mottled infiltrate involving the 
upper third of both lung fields.  On comparing this film with 
the X-ray examination in October 1952, it was evident that 
there had been some progression of the disease.  He was 
placed on SM-Isoniazid (INH) therapy for 5 months.  The 
general physical examination showed occasional tiredness of 
the eyes after considerable reading.  He was noted to be a 
clerical worker.  Chest X-ray in September 1953 showed 
bilateral apical areas of increased density with some 
definite resorption of this process since April 1953 and no 
evidence of cavitary formation.  The mediastinum and 
diaphragmatic pleura were within normal limits.  The final 
diagnosis was moderately advanced PTB of both upper lobes, 
active.  

A VA hospital report dated in October 1954 indicated that 
stable chest X-rays, negative smears and cultures since 
January 1953, and the absence of any definite positive 
physical findings supported the belief that PTB was inactive.  
The diagnosis was moderately advanced, chronic PTB, inactive 
for three months.  

The veteran was hospitalized by VA from June to October 1959 
for PTB.  The admission chest X-ray showed findings of 
moderate inflammatory disease without distinct cavitation but 
the appearance was that of long-standing disease which had 
very likely healed plus soft tissue infiltrate, strongly 
suggestive of recent active inflammatory disease, 
bilaterally, in the apical and infraclavicular area, more on 
the left.  History was recorded that he had had PAS and INH 
for a total of 6 months during 1952.  Because of his X-ray 
picture during hospitalization, he was started on INH again.  
Leukopenia was also noted and was to be further evaluated.  
The only positive bacteriology was a sputum culture in July 
1959.  The last chest X-ray showed bilateral fibronodular 
inflammatory disease with many nodules containing calcium.  

The disease was mainly in the upper lung fields, but a few 
small calcium containing nodules extended inferiorly on the 
left and several calcified right hilar nodules were present.  
There had been slight clearing in the right upper lobe since 
the admission film.  At the time of discharge, it was 
reported that recent X-rays had been stable, without evidence 
of active pulmonary disease, and only minimal disease 
remaining mainly in the upper lobes.  It was recommended that 
he continue on INH for two years, until June 1961.  The 
discharge diagnosis was minimal, inactive (0 months) PTB.  

The veteran was hospitalized by VA in July and August 1962 
for malaise, weight loss, low grade fever, minor chest pain, 
abdominal discomfort, and a history of unexplained 
leukopenia.  He reportedly had discontinued INH in November 
1961 and felt that his white blood count had dropped.  He 
felt that his low grade fever and run-down feeling were due 
to the reactivation of PTB.  Examination of the eyes was 
termed essentially negative.  The chest X-ray showed a 
fibronodular infiltration in both apical infraclavicular 
areas, slightly more on the left than on the right, 
consistent with minimal bilateral fibronodular calcareous 
inflammatory disease consistent in appearance with a 
tuberculous process.  Activity could not be determined on a 
single examination.  Repeat examination showed no change.  

A hematology consultant felt that the veteran's low grade 
leukocytosis of 7 years' duration was of no consequence in 
itself and probably pointed to underlying disease or drug 
reaction.  A diagnostic label of chronic hypoplastic 
neutropenia was suggested as well as a trial of prednisone to 
see what the effect would be on the low neutrophile count.  
His last count in August 1962 was considered to be entirely 
normal.  He was to continue on INH indefinitely.  It was 
stated that, if his run-down symptoms and low grade fever 
disappeared and his white blood count remained within normal 
limits on prolonged INH therapy, then in retrospect the 
possibility would be seriously entertained that his chronic 
symptomatology and his minor hematological variation may have 
been due to low grade activity of his tuberculous process.  
There was insufficient evidence to make a positive diagnosis 
of tuberculous activity.  


The final diagnoses were moderately advanced PTB, inactive 
for 2 years and 10 months, and general, unspecified 
granulocytopenia, treated and improved.  

George F. Fieselmann, M.D., reported in January 1963 that the 
veteran had had monthly check-ups since hospital discharge in 
August 1962 and his general run-down condition had definitely 
improved, his low grade fever had disappeared, and his white 
blood count had been within normal limits.  It was felt that 
he had definitely responded to INH therapy and therefore had 
a low grade of tuberculous activity.  

During VA hospitalization in January and February 1963, the 
veteran's case was extensively reviewed by a medical-surgical 
chest conference and the conclusions were that he probably 
had low grade tuberculous activity in the summer of 1962.  
The findings at that time, particularly the leukopenia, could 
have been the basis for TBC of the spleen and it was 
recommended that pneumoperitoneum and possible splenectomy be 
undertaken if the symptoms recurred.  The disease was termed 
probably inactive.  He was to continue taking INH for three 
years, at least, until February 1966.  The final diagnoses 
were moderately advanced PTB, inactive 0 months and probable 
TBC of the spleen, inactive 0 months.  

By rating action in April 1963, splenic TBC was rated as 100 
percent disabling from July 1962.  A 50 percent rating was 
scheduled for February 1965.  A 30 percent rating was 
scheduled for February 1969.  A no percent rating was 
scheduled for February 1974.  

On a VA examination in April 1963, the pupils were described 
as round, equal, and reactive to light and accommodation.  
Extraocular muscles were intact, bilaterally.  No funduscopic 
abnormality was detected.  Distant vision, uncorrected, was 
20/20, bilaterally.  

By rating decision in January 1970, far advanced, inactive 
PTB was shown to be rated as 30 percent disabling from July 
1966, 100 percent disabling from November 1969 to January 
1970 (based on hospitalization) and 30 percent disabling 
thereafter.  

It was shown that splenic TBC was rated as 30 percent 
disabling from February 1969 to be continued until February 
1974, when the rating was scheduled to be reduced to 0 
percent.  TBC was termed completely arrested from February 
1963, with entitlement to special monthly compensation under 
38 U.S.C. § 314(q) and 38 C.F.R. § 3.350(g) from February 
1963.  In April 1970, the hospital rating of 100 percent was 
extended to April 1970 before reinstatement of the 30 percent 
rating for PTB.  

In May 1975, Joseph E. Dvorek, M.D., reported that the 
veteran had central macular degeneration, apparently caused 
by his TBC.  It reportedly was caused by circulating 
tuberculin toxin in the blood.  He had central retinal 
scotomas causing him some trouble.  His fields in the right 
eye were normal.  With an ophthalmoscope, he showed a macular 
degeneration in his left eye.  He reportedly would not 
recover his vision in his left eye.  It was stated that he 
should not have additional trouble in the right eye.  He did 
need a stronger lens for reading.  

On a VA examination in August 1975, the veteran complained of 
decreasing visual acuity in the left eye over the previous 5 
years designated as central macular degeneration with central 
retinal scotoma claimed as due to and the proximate result of 
circulating tuberculous toxins in the blood.  Visual acuity 
with correction was 20/20 on the right and 20/400 on the 
left, without improvement on pin hole examination.  

Fundoscopic examination revealed a few macular drusen of the 
right eye and a slightly opacified, thickened retina of the 
macula of the left eye with white punctate flaky opacities on 
the outer aspect of the neurosensory retina.  A probable 
macular cyst was present also.  The impression was left eye 
maculopathy, probably old central serous retinopathy, not 
related to TBC but a spontaneous unrelated event.  That 
examination also confirmed that PTB had been inactive since 
1960, splenic TBC had been inactive since 1963, and there was 
no evidence of urinary TBC.  It was noted that he worked 
full-time for his State Highway Department.  

In June 1976, W. L. Hoevet, M.D., reported that the veteran 
had started to be concerned about his right eye, with 
complaints of mild blurring.  Corrected visual acuity was 
20/20 on the right and counting fingers at 6 inches on the 
left.  Funduscopic examination of the right eye showed slight 
perimacular pigmentary changes which normally would be 
considered normal.  Funduscopic examination of the left eye 
revealed perimacular pigmentary degenerative changes.  The 
impression was central macular degeneration of the left eye, 
possibly secondary to TBC.  

In June 1976, Dr. Dvorek repeated his view that the veteran's 
retinitis was due to TBC.  He related that his experience 
qualified him to tell if eye conditions were due to TBC or 
not.  

On a VA examination in April 1977, history was recorded that 
the veteran had had recurrent systemic symptoms and about a 
30-pound weight loss by the previous September so that his 
local physician had placed him on INH and Stresstabs.  He had 
regained his weight.  He was still taking INH and was to 
continue for another 6 to 12 months.  The diagnosis was 
chronic, moderately advanced, bilateral PTB which had been 
considered inactive for many years with the question of 
recent reactivation, on treatment with INH.  

Pursuant to the veteran's appeal of RO denials of service 
connection for the left eye disorder to the Board, the Board 
requested an independent medical expert's opinion on the 
question of whether the left eye disorder, which had resulted 
in poor vision, was related to previously diagnosed and 
treated TBC.  An associate professor in ophthalmology at a 
well established medical school provided that opinion in May 
1977.  

The ophthalmologist did not believe that the veteran's left 
eye condition could be related to his previously diagnosed 
tuberculous condition, which had been inactive since 1963.  
Medical texts were cited that macular degeneration was not 
listed as one of the complications of tuberculin infection.  
Tuberculous infection in the eye reportedly could take many 
forms, including macular edema but the edema was secondary to 
a massive infiltration and involvement of the eye which could 
also be diagnosed.  

The drugs the veteran had used to treat PTB did not have 
complications of macular changes due directly to the use of 
anti-tuberculin medications.  The ophthalmologist's personal 
experience reportedly involved a number of patients with 
tuberculin involvement to the eyes, which tended to be 
massive and leave obvious severe residuals.  He had observed 
macular degeneration on a daily basis.  The causes reportedly 
varied and were often obscure but a case of macular changes 
as described in the veteran had never been seen to have been 
directly attributable to TBC.  The Board's June 1977 denial 
was based largely on this opinion, and also was based on all 
the prior evidence listed in reference to the left eye.  

In April 1978, Dr. Fieselmann reported that the veteran had 
first been told he might have splenic TBC in July 1962 and 
repeated INH treatment since that time had resulted in marked 
improvement.  He was encouraged to continue taking INH.  

VA outpatient treatment records show, in November 1982, that 
the veteran's corrected visual acuity was 20/30 on the right 
and counting fingers on the left.  The ophthalmologic 
examination revealed a few drusen and some pigmentary change 
without fluid in the right eye and a large depigmented area 
in the center of the left eye.  

Thomas R. Dietze, M.D., reported in October 1984 that an 
ophthalmic examination of the veteran by him and Terry Cox, 
M.D., both of the Department of Ophthalmology at a well 
established medical school, had revealed corrected visual 
acuity of 20/25 on the right and counting fingers at one foot 
and visualization of red and green stripes on the left.  The 
lenses had trace nuclear sclerotic changes, bilaterally.  
Cover testing revealed orthophoria, bilaterally.  On 
funduscopic examination, there were scattered drusen in the 
macular area of the right eye.  

There was a tiny splinter hemorrhage overlying the optic 
nerve head in the left eye.  Multiple drusen were in the 
posterior pole.  Fluorescein angiography revealed macular 
degeneration bilaterally.  Dr. Dietze supposed that the 
appearance of the retina of the left eye could possibly have 
been secondary to miliary or systemic TBC infection but this 
reportedly was a very unusual appearance for this.  

There reportedly was nothing in the examination of the retina 
to indicate that these changes were caused by TBC.  These 
findings were concurred in by Dr. Cox.  

The May 1985 Board decision was in consideration of the 
ophthalmologists' opinions reported in October 1984, with 
respect to left eye defective vision.  

VA outpatient treatment records show, in October 1986, that 
the veteran complained of blurring episodes of the right eye 
lasting 30 seconds several times a year.  Corrected visual 
acuity was 20/30 on the right and counting fingers at 2 feet 
with no improvement on pinhole examination on the left.  Slit 
lamp examination revealed a mild cataract.  Funduscopic 
examination revealed mild macular degenerative changes 
bilaterally.  The impressions were unknown cause of decreased 
visual acuity on the "left" and macular degeneration on the 
"right."  

A report of an award of Social Security disability benefits 
dated in October 1987 showed that the veteran was unable to 
work since August 1986 because of degenerative disc disease, 
cervical and lumbosacral spine, hypertensive retinopathy, 
involutional macular degeneration, visual deficit of the left 
eye, elevated blood pressure, atrial fibrillation, an episode 
of rectal bleeding, an inability to sit, walk or stand for 
prolonged periods, difficulty with his hands, inability to 
lift more than 10 pounds, inability to bend, stoop, push, 
pull, reach and handle repeatedly or for a prolonged period.  

VA outpatient treatment records dated in October 1988 show 
that the veteran was considered blind in the left eye and to 
have blurred vision off and on in the right eye.  In March 
1989, history was recorded of blurring vision on the right a 
year previously.  He had discontinued taking INH 3 months 
previously and his vision reportedly improved.  He reportedly 
had information that INH could decrease vision.  In June 
1989, he reportedly had a copy of drug information that a 
side effect of INH was blurred vision.  It was expressed that 
he was still off INH and still free of blurring vision on the 
right.  

In December 1989, corrected visual acuity was 20/20 on the 
right and counting fingers at two feet sideways on the left.  
Blurring of vision on the right reportedly was gone.  He 
wanted it noted that he blamed decreased vision on INH and 
did not want to take INH again.  A chest X-ray in April 1990 
showed a rounded, mottled increase in density in the right 
upper lung field, fibrous strands extending into the upper 
right hilar shadow area, increased bronchial markings in the 
central area, hilar node calcification and flattening of both 
hemidiaphragms.  The impression was apparent old tuberculous 
involvement in the upper right lung field and hilar node 
calcification suggesting old inflammatory changes.  

Lawrence S. Kahn, M.D., reported in December 1991 that the 
veteran described decreased vision in his left eye for over 
20 years and felt that such may have been secondary to his 
TBC.  Corrected visual acuity was 20/30 on the right and 
counting fingers on the left.  Slit lamp examination revealed 
slight nuclear sclerosis, bilaterally.  There was drusen in 
the macula, bilaterally.  The left eye revealed a large 
circinate ring in the central macula of the left eye.  The 
impressions were that he had exudative maculopathy of the 
left eye which could be due either to old TBC or to exudate 
macular degeneration and that he had early atrophic macular 
degeneration in his right eye.  

A VA pulmonary function test (PFT) in October 1992 showed 
that the 62-year-old veteran had normal forced expiratory 
volume in one second (FEV1) but the FEV1/forced vital 
capacity (FVC) ratio and forced expiratory flow during the 
middle half of the FVC (FEF25-75%) were reduced.  It was 
concluded that minimal airway obstruction was present 
suggesting small airway disease.  Nevertheless, the pulmonary 
function diagnosis was normal.  

Russell Payson, M.D., reported in February 1993 that the 
veteran had been seen in October 1991 for fears of active PTB 
and complaints of nonspecific symptoms of fatigue, night 
sweats, fevers, and poor appetite.  He did not have any of 
the recommended tests.  A VA chest X-ray had suggested 
chronic inflammatory changes in both lungs and a pulmonary 
function study had shown minimal airway obstruction.  

The impression was past evidence of PTB which appeared healed 
on chest X-ray, a history of splenic TBC, and presumably 
miliary TBC nearly 30 years previously.  Dr. Payson suspected 
that the veteran's current symptomatology was related to his 
heart disease rather than to his past history of TBC.  

Dr. Kahn reported in February 1993 that the veteran had had 
blurry vision in his left eye for 30-40 years.  A history of 
miliary TBC was recorded.  His vision was correctable to 
20/30 on the right and counting fingers on the left.  Slit 
lamp examination revealed a small cataract, bilaterally.  
Dilated fundus examination revealed the macular area to have 
drusen, bilaterally.  There was a large circinate area of 
lipid around the entire posterior pole of the left eye.  This 
scar reportedly most likely was TBC because of the temporal 
relationship of his systemic TBC.  

Dr. Kahn related that there was no way he could positively 
say what the large circinate area of lipid around the entire 
posterior pole of the left eye was from, and that it could 
also be from exudative macular degeneration.  The assessment 
was macular degeneration of both eyes, old circinate scar of 
the left eye possibly from systemic TBC but also consistent 
with macular degeneration, and glaucoma.  Dr. Kahn stated 
that he could not be sure of a diagnosis of the old circinate 
scar of the left eye possibly from systemic TBC.  He also 
stated that, if the veteran had the circinate scar for 30 
years, macular degeneration would have been an unlikely 
diagnosis back then.  

A visual field examination in September 1994 revealed a small 
scotoma in the inferior arcuate area of the right eye and 
slight depression of the global indices in the right eye.  
The right eye changes were termed probably secondary to 
artifact, macular degeneration, or glaucoma.  The left eye 
showed a large central and paracentral scotoma which 
correlated with a disciform scar from exudative macular 
degeneration.  In March 1995, visual field results showed no 
depression in the global indices of the right eye and marked 
depression in the global indices of the left eye.  The right 
eye scotoma reportedly were due to drusen in the macular 
area.  There was marked depression of the central visual 
field in the entire temporal aspect of the visual field of 
the left eye.  

In February 1996, Clive H. Sell, M.D., reported the veteran's 
history of poor vision in the left eye over 30 years which 
had been considered possibly caused by TBC, and gradual 
decrease in vision of the right eye with a diagnosis of 
macular degeneration.  Glaucoma, bilaterally, had been 
treated in 1993.  Corrected visual acuity was 20/40 on the 
right and 1/200 on the left.  On slit lamp examination, 
nuclear sclerosis and cortical change of the lens and 
superior peripheral iridotomy of the iris were shown, 
bilaterally.  On funduscopic examination, the macular region 
showed large drusen scattered throughout the entire 
midmacular region on the right.  

The macular region on the left revealed evidence of 
submacular fibrosis from arcade to arcade.  The peripheral 
examination revealed mild pigmentary change.  The impressions 
were atrophic age-related macular degeneration of the right 
eye, mild cataracts, bilaterally, status post peripheral 
iridotomy, bilaterally, moderate glaucoma, bilaterally, under 
good control, and history of disciform scar of the left eye.  
Dr. Sell stated that the history of disciform scar could have 
had many causes, including TBC, although for TBC to cause 
this type of macular change was termed extremely rare.  

On a VA eye examination in November 1996, the veteran's best 
corrected vision on the right was 20/50, plus a couple of 
letters.  The left eye had hand motion which could not be 
improved.  The slit lamp examination revealed cortical and 
nuclear cataracts in both eyes.  The ophthalmoscopic 
examination revealed age-related macular degeneration, 
bilaterally.  

A VA pulmonary examination in November 1996 reflected the 
veteran's history of PTB diagnosed in February 1948 and 
treated with INH until the early 1960's and splenic TBC 
diagnosed in 1963 and treated with INH for 9 months in 1988.  
He also had blurring of vision in the 1970's.  Sputum 
cultures in 1991 and 1992 had been negative for mycobacteria.  
Chest X-rays from August 1987 to November 1996 revealed no 
change in the lungs with apical fibrocalcific change, 
bilaterally, and a calcified right hilar lymph node.  He 
complained of losing weight, not eating well, feverish 99 
degrees at night, occasional night sweats, chest pains 
diagnosed as cardia angina for which he was taking 
medication, and shortness of breath, especially on exertion.  

On the physical examination, breath sounds were normal, 
without wheezing.  Comparative PFT's showed September 1990 
results of FVC at 2.91, FEV1 at 2.33 and the ratio FEV1/FVC 
of 80 percent.  The values in November 1996 were FVC of 3.26, 
FEV1 of 2.47 and FEV1/FVC of 76 percent.  The studies 
reportedly showed no worsening and were normal for his age.  
Sputum analysis was negative for mycobacteria culture.  The 
final diagnoses were inactive PTB, inactive splenic TBC and 
no evidence of any worsening of lung function.  

PFT results by VA in December 1996 showed FEV1 of 91 percent 
predicted, FEV1/FVC of 76-77 percent, and DLCO of 20.3 and 
115 percent predicted.  FVC was 93 percent predicted.  A 
history of non active PTB was recorded with increasing 
dyspnea over the previous six months, both at rest and on 
exertion.  The veteran was noted to be a pipe smoker.  He 
produced a poor flow volume loop and peak expiratory flow was 
low.  There was minimal obstructive lung defect.  The airway 
obstruction was confirmed by the decrease in flow rate at 
peak flow and flow at 25 percent, 50 percent, and 785 percent 
of the flow volume curve.  Lung volumes were within normal 
limits.  Diffusion capacity was within normal limits.  

This was interpreted as an insignificant response to 
bronchodilator.  Spirometry was shown to be within normal 
limits, which included the values of FVC, FEV1, FEV1/FVC 
(percent), FEF25-75%, PEF, FET100% (seconds) and MVV (maximum 
voluntary ventilation).  The tail of the flow volume loop 
suggested minimal obstruction.  

VA outpatient treatment records show, in March 1997, that 
sputum apparently taken in December 1996 was positive for 
mycobacterium and negative for acid fast bacilli.  Physical 
examination of the lungs showed minimal dry rales of the 
right lower lobe.  PFT results showed FVC at 2.95, FEV1 at 
2.04, and FEV1 x 100 at 691.  The assessment was history of 
PTB and mycobacterium in sputum on one occasion.  It was 
planned to obtain a total of 3 induced sputums.  If all were 
positive, then a treatment regimen in the absence of chest X-
ray changes was specified.  Therapy would be withheld unless 
3 sputums were positive.  No pulmonary follow-up was planned.  

On a VA ophthalmologic examination in June 1997, the examiner 
reviewed the claims folder and reported that the veteran's 
best corrected visual acuity was 20/50 on the right and 
counting fingers at two feet on the left.  The 
ophthalmoscopic examination showed early macular degeneration 
of the right eye and left eye maculopathy with macular hole 
formation.  The optic nerve was entirely normal with no 
indication of toxic reaction to INH or other antiTBC 
medications.  Slit lamp examination showed bilateral 
cataracts.  The impressions were maculopathy, left more 
advanced than the right, and bilateral cataracts with no sign 
of INH or other antiTBC toxic effects on the eye.  

On a VA eye examination in September 1997, it was recorded 
that the veteran had complained of blurred right eye vision 
when he was on INH anti-TBC medication and left eye vision 
loss since 1967.  His best corrected visual acuity was 20/30 
on the right and finger counting at one foot on the left.  
The external examination revealed bilateral peripheral 
iridectomies, laser-induced, from history.  Slit lamp 
examination revealed bilateral cataracts.  Ophthalmologic 
examination revealed early macular changes of the right eye 
and left eye maculopathy with possible macular hole 
formation.  The impression was glaucoma.  

Based on a review of the claims file, the examiner stated 
that the veteran had a history of branch vein retinal 
occlusion of the left eye.  The appearance of the retina 
reportedly did not support a TBC or INH connection with his 
eye findings and symptoms.  The "literature" reportedly 
mentioned some TBC effects on the retinas, but this largely 
was in the category of vasculitis and peripheral 
perivasculitis changes, which he did not exhibit.  There was 
no indication of bilaterology to his retinal condition.  A 
review of the "literature" on INH, including conversations 
with pharmacologists and a pharmaceutical company's record or 
reported irregular responses to INH did not suggest any 
relationship between INH and patient complaints.  He felt 
that his right eye vision was hampered when on medication, 
but his right eye vision measured 20/30 and reportedly 
constituted no handicap to his visual capability to function, 
apart from the fact that he was legally blind in the left 
eye.  The examiner concluded that no evidence was found to 
implicate either TBC or medication, i.e., INH, in 
relationship to his retinal findings or symptoms.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury of disease 
resulting in disability was incurred coincident with military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

VA regulations provide for a grant of service connection when 
disability is proximately due to or the result of a service-
connected disability, or when such disability is aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a);  
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Refractive errors of the eye are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

When a claim is disallowed by the Board, the claim 
[generally] may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100; See Stanton v. Brown, 5 Vet. 
App. 563, 566-567 (1993).  If new and material evidence has 
been received with respect to a claim which has become final, 
then the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; see also Masors v. Derwinski, 2 Vet. App. 
181, 184 (1992).  

In order to reopen a previously denied claim, a claimant must 
present evidence which is "new and material."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a);  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For the purposes of determining whether new 
and material evidence has been produced or obtained, only 
evidence which has been submitted since the last final 
decision on any basis will be considered.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) as:. . . evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Veterans Appeals (Court) on March 8, 
1991, decided Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In Colvin, the Court expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follow:

Material evidence is relevant and probative of the issue at 
hand.  However, not every piece of new evidence, even if 
relevant and probative, will justify a reopening because some 
evidence is of limited weight and thus is insufficient to 
justify a new hearing.  The "bright line" rule in other 
federal courts is that to justify a reopening on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Id. at 174.  

Citing the new regulatory definition adopted by VA, the Court 
concluded that the regulation and the test it paraphrased 
from a district court decision in Chisholm v. Secretary of 
Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989), were not inconsistent, and that the test from 
Chisholm, which it explicitly adopted, was "clearer and more 
easily applied."  Id.

In Hodge v. West, 155 F. 3d. 1356 (Fed Cir 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court disapproved of the Colvin test 
as applied to veterans' claims, vacated the Court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen in accordance with the criteria as 
found in 38 C.F.R. § 3.156.  

The well-groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.   Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


These regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  See 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1156 [formerly 38 U.S.C.A. § 356], repealed by 
Pub. L. 90-493, provided graduated ratings for inactive TBC 
and still applies to the case of any veteran who on August 
19, 1968, was receiving or entitled to receive compensation 
for TBC.  The general rating formula for protected inactive 
pulmonary TBC provides for graduated disability ratings for 
specified periods of time following the date of inactivity of 
the TBC.  A minimum permanent rating of either 20 or 30 
percent is assigned based on the severity of the disease 
process during its active period.  The graduated ratings and 
the permanent percent ratings for inactive pulmonary TBC are 
not to be combined with ratings for other respiratory 
disabilities.  


Where a veteran was entitled to compensation on August 19, 
1968, 38 C.F.R. § 4.97, Diagnostic Codes 6701-6724 provide 
criteria for evaluating chronic pulmonary TBC.  A 100 percent 
evaluation is warranted for active pulmonary TBC and for 
inactive pulmonary TBC for two years following the date of 
inactivity.  Thereafter for four years, or in any event, to 
six years after the date of inactivity, a 50 percent 
evaluation is warranted.  For the next 5 years, or to 11 
years after the date of inactivity, a 30 percent evaluation 
is warranted.  A 30 percent evaluation is also warranted 
following far advanced lesions diagnosed at any time while 
the disease process was active.  In cases where there were 
moderately advanced lesions during the active stage, with 
continued disability, emphysema, dyspnea on exertion or other 
impairment of health, etc., a 20 percent evaluation is 
warranted.  Otherwise, a noncompensable evaluation is 
warranted for inactive TBC.  38 C.F.R. § 4.97, Diagnostic 
Code 6722.  The permanent 30 percent and 20 percent 
evaluations for inactive pulmonary TBC are not to be combined 
with evaluations for other respiratory disabilities.  Id.  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
respiratory disorders, effective October 7, 1996.  See 61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. Part 4).  With 
respect to rating criteria for pulmonary TBC for which 
service connection was established on August 19, 1968, there 
were no substantive changes.  There were considerable changes 
with respect to most of the diagnostic codes.  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Coexisting respiratory disorders, under Codes 6600 through 
6817 and Codes 6822 through 6847, will not be combined with 
each other.  Instead, a single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  

However, in cases protected by the provisions of Public Law 
90- 493, the graduated ratings of 50 and 30 percent for 
inactive TBC will not be elevated.  38 C.F.R. § 4.96(a).  

Residuals of chronic inactive PTB may also be rated 
Diagnostic Code 6731.  Under the criteria in effect prior to 
October 1996, a 60 percent rating is warranted where there 
are severe residuals, with extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by PFT with marked impairment of health.  A 30 
percent rating is warranted where there are moderate 
residuals, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by PFT.  

Under the criteria for Diagnostic Code 6731 in effect from 
October 1996, chronic inactive PTB is rated depending on the 
specific findings; either as interstitial lung disease, 
restrictive lung disease or, when obstructive lung disease is 
the major residual, as chronic bronchitis.  

Chronic bronchitis and restrictive lung diseases are rated as 
60 percent disabling when FEV1 is 40 to 55 percent of 
predicated, or FEV1/FVC of 40 to 55 percent or DLCO (SB of 40 
to 55 percent predicted or maximum oxygen consumption of 15 
to 20 ml/kg/min ( with cardiorespiratory limit).  A 30 
percent rating is assigned with FEV1 of 56 to 70 percent 
predicted, or FEV1/FVC of 56 to 70 percent or DLCO (SB) 56 to 
65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6840 to 6845.  

Interstitial lung disease is rated as 60 percent disabling 
when Forced Vital Capacity (FVC) is 50 to 64 percent 
predicted, or DLCO (SB) is 40 to 55 percent predicted, or 
maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or there is 
cor pulmonale or pulmonary hypertension, or outpatient oxygen 
therapy is required.  A 30 percent rating is assigned with 
FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 
percent predicted. 38 C.F.R. § 4.97, Diagnostic Codes 6825 to 
6833.  

The severity of the veteran's service-connected inactive TBC 
of the spleen (splenic TBC) is evaluated for VA compensation 
purposes under the VA Schedule for Rating Disabilities, 38 
C.F.R. §§ 4.88c or 4.89.  Section 4.89 applies to inactive 
nonpulmonary TBC for which compensation was payable on August 
19, 1968.  It explains that Public Law 90-493 repealed 38 
U.S.C.A. § 1156 that had formerly provided graduated ratings 
for inactive TBC.  The repealed section, however, still 
applies to the case of any veteran who, on August 19, 1968, 
was receiving or entitled to receive compensation for TBC.  
This veteran comes within the provisions of this regulation.  
On August 19, 1968, he had been entitled to receive 
compensation for splenic TBC.  Under 38 C.F.R. § 4.89, the 
former evaluations are retained for such a veteran.  

Therefore, in the veteran's case, splenic TBC had warranted a 
100 percent rating when the TBC was active and for two years 
after the date of inactivity.  A 50 percent disability 
evaluation thereafter for four years, or in any event, to six 
years after the date of inactivity.  A 30 percent disability 
rating thereafter for five years, or to 11 years after the 
date of inactivity.  After the end of the eleventh year 
following the date of inactivity or at any time after the end 
of the second year following the date of inactivity, if an 
increased evaluation would result, the residual disability 
would be evaluated under the diagnostic code or codes which 
apply to the evaluation of the disability of the specific 
body system or systems affected.  A noncompensable evaluation 
will be assigned after the end of the eleventh year following 
the date of inactivity in the absence of any permanent 
residual which is compensable under such codes.  38 C.F.R. 
§ 4.89.  

A splenectomy is rated as 20 percent disabling under Code 
7706.  Complications such as systemic infections with 
encapsulated bacteria are rated separately.  A healed injury 
of the spleen is rated for any residuals under Code 7707.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Analysis
Preliminary Matters

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), the Court found a 
duty to further assist in the development of the evidence 
when the veteran has reported the existence of evidence which 
could serve to render a claim well-grounded.  

By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  Despite remand and additional development, the 
veteran in the instant case has not identified any further 
available medical evidence that has not been submitted or 
obtained and which would support his claim to reopen 
following the final Board decision on entitlement to service 
connection for a left eye disorder.  Thus, the Board finds 
that VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

Upon review of the record, the Board finds that the veteran's 
claim for service connection for a right eye disorder is well 
grounded within the meaning of statutory and judicial 
construction, that is, his claim for service connection for a 
right eye disorder is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Therefore, the claims for increased ratings for PTB and renal 
TBC, respectively, are considered to be well grounded.  In 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  

Neither the veteran nor his representative have identified 
further records relevant to the specified claims regarding a 
right eye disorder or TBC.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service Connection
New & Material Evidence, Left Eye

In June 1977 the Board denied service connection for left eye 
disabilities directly and as secondary to service connected 
residuals of TBC.  That decision was based on the service 
medical records of no left eye disorder, service department 
hospital records dated from 1949 to November 1952, VA 
examination in January 1953, service department 
hospitalization from April to October 1953, VA hospital 
records dated from October 1954 to February 1963, VA 
examination in April 1963, Dr. Dvorek's reports in May 1975 
and June 1976, a VA examination in August 1975, 

Dr. Hoevet's report in June 1976, a VA examination in April 
1977, and an opinion from an independent medical expert 
(ophthalmologist) in May 1977.  Those records supported the 
decision that no left eye disorder was shown until 1975, more 
than 25 years following active service, when the veteran was 
nearly 50 years old, and that the central macular 
degeneration of the left eye shown at that time was not 
related to service-connected TBC or INH taken therefor.  

In May 1985 the Board found that a new factual basis had not 
been established since the June 1977 decision in order to 
reopen the claim or grant service connection for a left eye 
disorder as secondary to service connected TBC.  This 
decision was based on VA outpatient treatment records in 
November 1982 and the ophthalmologists' opinions dated in 
October 1984. That evidence supported the absence of any 
causal or etiological relationship between left eye macular 
degeneration, nuclear sclerotic change, orthophoria, and/or 
hemorrhage of the left eye and service connected residuals of 
TBC or INH treatment therefore.  

Since the May 1985 decision, left eye visual acuity is shown 
to have worsened with cataract formation.  Dr. Kahn has 
stated that exudative maculopathy of the left eye could be 
due to old TBC and/or that an old circinate scar of the left 
eye possibly was due to systemic TBC.  Dr. Khan has also 
stated that, if the veteran had had the circinate scar of the 
left eye for 30 years (since 1963) then macular degeneration 
would have been an unlikely diagnosis.  Dr. Sell has reported 
that the old left eye disciform scar could have been caused 
by TBC but this type of macular change having resulted from 
TBC was extremely rare.  

The VA eye examination in November 1996 showed that left eye 
macular degeneration was age-related.  The VA ophthalmologic 
examination in June 1997 showed that left eye maculopathy was 
not the effect of INH or other antituberculous toxic effect.  
The VA eye examination in September 1977 showed that there 
was no basis in the "literature" or the left eye retina 
findings/symptoms to implicate a relationship with either TBC 
or medication therefor.  

There has been no new and material evidence 
received/developed since the May 1985 decision to reopen the 
claim.  The hypothesis that the veteran ever had systemic TBC 
is without factual, medical, foundation.  Similarly, the 
history that he had had a circinate scar, or any other 
finding, of a left eye disorder, since 1963, or shown prior 
to 1975, is without factual, medical, foundation.  He was 49 
when the first left eye disorder was detected, of record.  
This record has not changed since the May 1985 decision.  

Dr. Kahn's and Dr. Sell's statements regarding a possible 
causal relationship between TBC and left eye changes provide 
nothing new in the form of medical evidence and opinion, and 
are essentially cumulative to the evidence considered in the 
June 1977 and May 1985 decisions.  Both Dr. Kahn's and Dr. 
Sell's statements were generic in nature and did not relate 
any new specifics of the veteran's individual left eye 
changes with any new and material information regarding his 
history of TBC.  Subsequent to these statements, the VA 
examiner ruled-out any relationship between the veteran's 
left eye changes and TBC and any medication taken therefor.  

There has never been an allegation, or any medical evidence, 
that service connected TBC or medication taken therefor, 
served to aggravate the left eye changes.  Hence, the ruling 
in Allen is inapplicable here, and would not engender a 
reopening of the claim.  In the absence of new and material 
evidence received/developed since the May 1985 decision, the 
claim is not reopened, and the underlying benefit sought on 
appeal remains denied.  

Service connection for defective vision in the right eye

The Board notes that the active duty entrance examination in 
October 1943 showed less than normal vision in the right eye 
of 20/25.  Right eye vision was later shown as 20/20 in 
December 1946 and then again shown as 20/25 in August 1947.  
No other right eye abnormality was identified during active 
service.  In April 1963, right eye distant vision was shown 
as 20/20.  No right eye abnormality was detected on Dr. 
Dvorek's examination in May 1975.  Nevertheless, on the VA 
examination in August 1975, the first evidence of right eye 
problems was manifested by a few macular drusen.  In June 
1976, Dr. Hoevet reported the veteran's initial complaints of 
blurring of the right eye.  

There were slight perimacular pigmentary changes which Dr. 
Hoevet considered to be within the range of normal.  Visual 
acuity on the right was corrected to 20/20.  For the first 
time, in November 1982, corrected visual acuity of the right 
eye decreased to 20/30.  Right eye drusen and pigmentary 
change were confirmed.  The October 1984 ophthalmologic 
evaluation revealed that right eye visual acuity was 
correctable to 20/25.  However, initial findings of right eye 
nuclear sclerotic changes, orthophoria, and macular 
degeneration were shown.  

The veteran first claimed a causal relationship between 
blurring vision on the right and INH, pulmonary TBC 
medication, in March 1989.  He reported that blurred vision 
on the right cleared after he stopped taking INH, and that 
blurred vision was a side effect of that medication.  
Nevertheless, no blurred vision of the right eye was 
objectively confirmed on the eye examination in December 
1989, when corrected visual acuity in that eye was 20/20.  If 
blurring vision had been present, it had dissipated and could 
not be considered an ongoing right eye disability.  


In September 1994, Dr. Kahn identified scotoma and depressed 
global indices of the right eye as secondary to artifact, 
macular degeneration or glaucoma, not any service connected 
residual of TBC or treatment therefor.  Corrected visual 
acuity on the right was shown as 20/30.  

In February 1996, Dr. Sell identified right eye macular 
degeneration as age-related.  Cataract, peripheral iridotomy, 
and glaucoma of the right eye were confirmed at that time.  
Corrected visual acuity of the right eye had decreased to 
20/40.  By November 1996, right eye corrected vision had 
decreased to 20/50.  

VA confirmed at that time that macular degeneration was age-
related.  In June 1997, the veteran's best corrected visual 
acuity remained at 20/50 on the right with macular 
degeneration and cataract.  There was no medical sign of INH 
or other antituberculous toxic effects on the right eye.  

In September 1997, corrected visual acuity of the right eye 
was measured at 20/30.  Laser surgical residuals of 
peripheral iridectomy, cataract, macular changes, and 
glaucoma of the right eye were shown.  The examiner found no 
evidence from the "literature" or the findings to implicate 
TBC or INH in the development of the right eye 
findings/symptoms.

The Board concludes, therefore, that right eye refractive 
error, present since before service, cannot be service 
connected as a matter of law (38 C.F.R. § 3.303).  No 
additional right eye disability is found to have originated 
during active service or to have been aggravated by service 
connected residuals of TBC.  The current right eye findings 
of glaucoma, cataract, residuals of peripheral iridectomy, 
and macular degeneration, respectively, have been medically 
evaluated for possible etiology with TBC and INH treatment 
therefor, and it has been found that they were not induced or 
aggravated thereby.  Hence, no current right eye disability 
is shown to have been incurred in or aggravated by active 
service, proximately due to or the result of any service 
connected disability, to include medication therefor, or to 
have been aggravated by any service connected disability or 
treatment therefor.  

Increased Evaluations
PTB

Since the veteran received disability compensation for PTB on 
and prior to August 19, 1968, the old criteria apply to the 
rating of this disability.  The RO has rated PTB as inactive, 
far advanced, over many years, even though the medical 
evidence has always shown that PTB was moderately advanced.  
Nevertheless, except for the designation of Diagnostic Codes 
6721 and 6722, the difference between far advanced and 
moderately advanced, inactive, would make no difference in 
the rating of the disability.  

If active, both degrees of advancement would be 100 percent 
disabling.  If inactive for at least eleven years, both would 
be rated, as the disability currently is, as 30 percent 
disabling.  Likewise, the 30 percent rating is the minimum 
rating assigned for PTB that was diagnosed as far advanced at 
any time when the disease was active.  The applicable rating 
criteria for the veteran's PTB have not changed over many 
years.  

To place the veteran's PTB disability picture in perspective, 
a brief medical history shows that he developed active PTB 
during active service that affected the left upper and right 
lower lungs.  Bother upper lung fields were shown to be 
involved during postservice hospitalizations.  The degree of 
advancement was consistently shown to be moderate.  During VA 
hospitalization in 1959, the disease was shown to have 
extended inferiorly on the left and in the right hilar area.  
PTB is shown to have been inactive since February 1963, a 
period of about 36 years, to date.  

During the period of this claim for an increased rating for 
PTB, which starts basically with medical evidence dated since 
the PFT test by VA in October 1992, there has been no medical 
evidence of reactivation of PTB.  The VA diagnosis in October 
1992 was normal pulmonary function.  Dr. Payson found past 
evidence of PTB which appeared healed on chest X-ray in 
February 1993.  

The VA pulmonary examination in November 1996 confirmed 
inactive PTB with no evidence of worsening lung function.  
Sputum analysis in December 1996 was negative for 
mycobacterium and acid fast bacilli.  

The VA clinical report in March 1997 of a positive sputum for 
mycobacterium is suspect because the same sputum sample was 
negative for acid fast bacilli.  Subsequent VA clinical 
records and statements from the veteran do not indicate any 
reactivation of PTB.  The complete current medical evidence 
shows that PTB has remained inactive for the last 36 years 
with but little lung dysfunction otherwise.  In the absence 
of active PTB, the current 30 percent rating may not be 
increased.  

Even if PTB were to be considered under the pre-October 1996 
rating provisions for chronic active PTB, Code 6731, the next 
higher rating of 60 percent under that Code required severe 
residuals of PTB with extensive fibrosis, severe dyspnea on 
slight exertion, and corresponding ventilatory deficit 
confirmed by PFT as well as marked impairment of health.  
Such manifestations are not shown or approximated in the 
current medical evidence.  The PFT studies in December 1996 
were non-progressive and termed normal for the veteran's age, 
hardly an indication of severe PTB residuals or marked 
impairment of health.  Objectively, breath sounds were 
normal, without wheezing.  There was but minimal obstructive 
lung defect.  The veteran was 71 years old at that time.  

If the current criteria were used, this would involve the 
application of Codes 6600, 6840 to 6845 and 6825 to 6833 for 
chronic bronchitis, restrictive lung disease, and 
interstitial lung disease.  A higher than 30 percent rating 
would require FEV1 of 40 to 55 percent of predicted, FEV1/FVC 
of 40-55 percent predicted, DLCO of 40 to 55 percent 
predicted or 15 to 20 ml/kg/min; or FVC of 50-64 percent of 
predicted or DLCO of 40-55 percent predicted or maximum 
exercise capacity of 15-20 ml/kg/min.  Looking at the 
applicable spirometry and diffusion values shown on the 
December 1996 PFT, it is obvious that these levels are not so 
reduced as to meet any current criteria for a rating higher 
than 30 percent disabling.  Hence, even under current rating 
criteria or the pre-October 1996 rating criteria that would 
apply to PTB first compensated after August 19, 1968, a 
greater than 30 percent rating would not be assignable.  

Splenic TBC

Splenic TBC is rated in accordance with 38 C.F.R. § 4.89.  
This disability had been service connected and rated up to 
100 percent disabling as of August 19, 1968.  It is currently 
rated at 0 percent as for inactivity for more than eleven 
years and no permanent residual which would be compensable 
under the diagnostic code or codes which apply to the 
evaluation of the disability of the specific body system or 
systems (spleen) affected.  The RO rated the disability as 
for a splenectomy, obviously without the minimal residuals 
shown to warrant a 20 percent rating under Code 7706.  The 0 
percent rating was assigned in accordance with 38 C.F.R. 
§ 4.31.  

The service medical records and postservice clinical records 
dated prior to June 1959 are negative for any splenic TBC.  
Leukopenia was first shown during VA hospitalization from 
June to October 1959.  During VA hospitalization in July and 
August 1962, a 7-year history of low grade leukocytosis was 
recorded.  Chronic hypoplastic neutropenia was suggested, but 
there was insufficient evidence to positively diagnose 
tuberculous activity.  

The veteran was to continue on a regimen of INH and, if his 
white blood count remained normal and other symptomatology 
subsided, then the possibility of low grade TBC would be 
considered.  General, unspecified granulocytopenia was 
diagnosed.  By January 1963, his benign course on INH was 
medically considered to indicate low grade TBC.  During VA 
hospitalization in January and February 1963, probable TBC of 
the spleen was diagnosed.  It was termed inactive as of the 
discharge date in February 1963.  By VA examination in August 
1975, it was confirmed that splenic TBC had remained inactive 
since 1963.  No disabling residuals were detected.  In April 
1978, Dr. Fieselmann urged the veteran to continue taking INH 
on the basis of past marked improvement in splenic TBC.  

No reactivation of the disease was indicated.  INH apparently 
was discontinued in late 1988 or early 1989.  Splenic TBC did 
not reactivate, as indicated by Dr. Payson's February 1993 
report and the VA examination in November 1996.  



The veteran has not required a splenectomy and no residual of 
medically identifiable splenic dysfunction has been detected, 
or claimed.  With no evidence of splenic TBC activity since 
February 1963 and no other splenic dysfunction shown or 
claimed, a compensably rated disability picture is not shown 
to be present.  

Extraschedular Rating Considerations

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath at 593.  
The Board would point out, however, that in Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to award an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  

In the instant case, however, inactive pulmonary or renal TBC 
has not rendered the veteran's disability picture unusual or 
exceptional in nature, caused marked interference with 
employment, or necessitated frequent periods of 
hospitalization, as to render impracticable the application 
of the regular schedular standards, thereby precluding a 
grant of entitlement to increased evaluations on an 
extraschedular basis.  

The veteran has presented no specific contention that TBC 
residuals have markedly interfered with any particular job 
(i.e. beyond that contemplated in the 30 percent rating for 
PTB).  This is consistent with the October 1987 award of 
Social Security disability benefits, as TBC was not 
implicated in the disability picture which supported that 
award.  Under these circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
defective vision of the left eye, the appeal is denied.  

Entitlement to service connection for defective vision of the 
right eye is denied.  

Entitlement to an increased rating for PTB is denied.  

Entitlement to an increased (compensable) rating for splenic 
TBC is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A written communication from a veteran or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  Special wording is not 
required.  38 C.F.R. § 20.201 (1998).  The veteran must file 
his notice of disagreement within one year from the date that 
the agency of original jurisdiction mails notice of the 
determination to him or her.  38 C.F.R. § 20.302 (1998).  

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such action as is 
appropriate and, if the matter is not resolved to the 
veteran's satisfaction, issue a statement of the case.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29 
(1998).  

The veteran has filed a timely notice of disagreement to the 
RO's denial of entitlement to service connection for a 
disorder classified as chronic anxiety on the basis that a 
prior decision had become final and new and material evidence 
had not been submitted to reopen the claim.  The same 
disability picture is claimed to be manifested by depression, 
worry and neurasthenic features.  The RO failed to prepare 
and send a statement of the case on this issue following the 
timely filed notice of disagreement.  He has not withdrawn 
his appeal, and the matter has not been resolved by a 
favorable grant of benefits.  Under these circumstances, a 
statement of the case must be prepared in accordance with 
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 19.29 (1998).  

Accordingly, this matter is appropriately before the Board on 
appeal, and must be remanded for the following actions:  

1.  The RO should review the evidence 
submitted in support of the veteran's 
request for a reopened claim of 
entitlement to service connection for a 
disorder manifested by anxiety, 
depression, worry and neurasthenic 
features, with consideration of all 
pertinent law, regulations, and Court 
decisions.  

2.  If the claim remains in a denied 
status, the veteran and his 
representative should be provided with a 
statement of the case which includes all 
pertinent law and regulations and a full 
discussion of action taken on the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
disorder manifested by anxiety, 
depression, worry and neurasthenic 
features.  

The veteran should be notified of the 
requirement of filing a substantive 
appeal if he wishes appellate review.  
The applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures. No 
action is required of the veteran until he is so informed.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to any final outcome warranted in this case, 
pending completion of the requested development.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


- 42 -


